OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted in a bench trial of driving while intoxicated, and his punishment was assessed at 120 days in jail, probated, and a $250 fine. The conviction was affirmed on appeal. Granberry v. State, 745 S.W.2d 34 (Tex.App.—Houston [14th] 1987).
Appellant raises one ground for review. We agree with the Court of Appeals that reversal is not required. However, we do not necessarily agree with the Court of Appeals that appellant did not invoke his right to counsel or his right to silence. As is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
*285With this understanding, we refuse appellant’s petition for discretionary review.